42 F.3d 1409
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SELDOVIA NATIVE ASSOCIATION, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5041.
United States Court of Appeals, Federal Circuit.
Nov. 16, 1994.

Before PLAGER, Circuit Judge.
ON MOTION
ORDER
PLAGER, Circuit Judge.


1
Upon consideration of the unopposed motion of the United States to remand this case to the Court of Federal Claims for further proceedings in view of Loveladies Harbor, Inc. v. United States, 27 F.3d 1545 (Fed.Cir.1994) (in banc),

IT IS ORDERED THAT:

2
(1) The motion is granted.


3
(2) Each side shall bear its own costs.